IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LARRY COLLINS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-2907

JAMES SIMMONS,

      Appellee.

_____________________________/

Opinion filed June 9, 2016.

An appeal from the Circuit Court for Gadsden County.
Martin A. Fitzpatrick, Judge.

Elizabeth K. Russo, Miami; Banker Lopez Gassler, P.A., Tallahassee; Reynolds
Parrino Spano & Shadwick, P.A., St. Petersburg, for Appellant.

James E. Fasig and Mark W. Nonni of Barrett, Fasig & Brooks, and Fred E.
Pearson, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE and BILBREY, JJ., CONCUR, and MAKAR, J., SPECIALLY CONCURS
WITH OPINION.
MAKAR, J., specially concurring.

      I concur in result based on the two-issue rule. See Whitman v. Castlewood

Int’l. Corp., 383 So. 2d 618, 619 (Fla. 1980) (“[W]here there is no proper objection

to the use of a general verdict, reversal is improper where no error is found as to

one of two issues submitted to the jury on the basis that the appellant is unable to

establish that he has been prejudiced.”).




                                            2